Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-3-2009

Allstate Settlement v. Rapid Settlements
Precedential or Non-Precedential: Precedential

Docket No. 07-3224




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Allstate Settlement v. Rapid Settlements" (2009). 2009 Decisions. Paper 1632.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1632


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                    PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
            ____________

                 No. 07-3224
                ____________

 ALLSTATE SETTLEMENT CORPORATION;
  ALLSTATE LIFE INSURANCE COMPANY

                       v.

RAPID SETTLEMENTS, LTD.; ANDINO WARD

       RAPID SETTLEMENTS, LTD.,
                       Appellant
              ____________

  Appeal from the United States District Court
    for the Eastern District of Pennsylvania
      (D.C. Civ. No. 2-06-cv-04989-RK)
   District Judge: Honorable Robert F. Kelly
                 ____________

 Submitted Under Third Circuit L.A.R. 34.1(a)
             December 1, 2008

       Before: AMBRO, WEIS and
     VAN ANTWERPEN, Circuit Judges.
                     (Filed: March 3, 2009)
                         ____________

Monica Cavazos-Rosas, Esquire
Susan F. Hatcher, Esquire
Stewart A. Feldman, Esquire
The Feldman Law Firm, LLP
Post Oak Tower, The Galleria
5051 Westheimer Road, Suite 1850
Houston, Texas 77056-5604

Attorneys for Appellant

Stephen R. Harris, Esquire
Katherine L. Villanueva, Esquire
Drinker Biddle & Reath LLP
One Logan Square
18th & Cherry Streets
Philadelphia, PA 19103

Attorneys for Appellees
                          ____________

                            OPINION
                          ____________

WEIS, Circuit Judge.

       State legislation requires court approval of the transfer of
future periodic payments provided by a structured settlement of
a personal injury claim. In this case, a factoring company

                                2
sought to evade that requirement by the use of arbitration after
a state court refused to approve a lump sum payment in
exchange for the rights to future installments. The District
Court criticized the factoring company’s practices and entered
declaratory as well as injunctive relief against it. We will
affirm.

                                I.

       The receipt of a large sum of money is not always the
blessing the recipient envisioned. Advice as to how to manage
newfound wealth is freely given by well-meaning friends, as
well as by others whose motives are purely self-serving. Among
those who must cope with the various problems of sudden
wealth are persons who have settled a personal injury claim and
also the few lucky winners of a government-sponsored lottery.
In most instances, payments are made in installments rather than
in a lump sum.

        Seizing what they perceive as a lucrative financial
opportunity, a number of factoring companies offer a lump sum
in exchange for the rights to some or all future periodic
settlement payments. Because of abusive practices employed by
some factoring companies, at least forty-three state legislatures
have enacted statutes requiring court approval of a transfer of
future structured settlement payments. Such legislation is
similar to that which requires court approval of a settlement with
a minor, see, e.g., Pa. R.C.P. No. 2039(a) (“[n]o action to which
a minor is a party shall be compromised, settled or discontinued
except after approval by the court”), or the assignment of future
prize installment payment rights by the winner of a state lottery.

                                3
See, e.g., 72 P.S. § 3761-306(a)(3) (“Payment of any prize
drawn [in the state lottery] may be made to any person pursuant
to a voluntary assignment of the right to receive future prize
payments . . . if . . . the court . . . issue[s] an order approving the
assignment”).

       Under Pennsylvania’s Structured Settlement Protection
Act, 40 P.S. §§ 4001-4009, court approval is required to
“transfer . . . structured settlement payment rights.” Id. at
§ 4003. Among the findings that a court is required to make is
that “the transfer is in the best interests of the payee or his
dependents.” Id. at § 4003(a)(3).

       This case arises from Rapid Settlements’ negotiations
with Andino Ward, a Pennsylvania resident.1 In April 1991,
Ward settled a personal injury claim with the City of
Philadelphia.   Through a qualified assignment, Allstate
Settlement Corporation agreed to make periodic payments to
Ward. The settlement was funded by the purchase of an annuity
issued by Allstate Life Insurance Company.2 The qualified
assignment stated, “This Agreement shall be governed by and
interpreted in accordance with the laws of the State of
PENNSYLVANIA.”




       1
           Ward is not a party to this appeal.
       2
        Throughout this opinion we will refer to Allstate
Settlement Corporation and Allstate Life Insurance Company
collectively as “Allstate.”

                                  4
        On August 25, 2004, Rapid Settlements and Ward
entered into a “Transfer Agreement” under which he agreed to
transfer and assign 192 future monthly payments of $2,032.79
each, subject to an annual increase of three percent, in exchange
for a lump sum of $32,500.3 The “Preliminary” clause provided
that, “This Transfer Agreement is subject to court approval. . . .
[Ward] and Rapid Settlements agree to proceed in good faith to
obtain court approval of this Transfer Agreement.” The contract
included an arbitration clause that provided,

       “Any dispute or disagreement arising under this
       Agreement of any nature whatsoever including
       but not limited to those sounding in constitutional,
       statutory, or common law theories as to the
       performance of any obligations, the satisfaction of
       any rights, and/or the enforceability hereof, shall
       be resolved through demand by any interested
       party to arbitrate the dispute and shall submit the
       same to a nationally recognized, neutral,
       arbitration association for resolution . . . . ”

       Because Ward had previously assigned certain payment
rights he agreed to assign to Rapid Settlements, the parties
signed an “Amended Transfer Agreement” on December 3,
2004, which assigned 120 monthly payments of $2,427.26 each,
subject to an annual increase of three percent, to Rapid



       3
      The effective annual interest rate associated with this
agreement was 15.238%.

                                5
Settlements in exchange for a lump sum of $13,250.00.4 This
second Transfer Agreement was presented to the Court of
Common Pleas of Montgomery County, Pennsylvania, pursuant
to Pennsylvania’s Structured Settlement Protection Act, but the
court denied approval.

        On March 21, 2005, Rapid Settlements filed a demand
for arbitration against Ward alleging, inter alia, that Ward had
received an advance of $9,937.50 toward the money he was to
receive under the second agreement and that he had failed to
return the money after the court denied approval of the transfer.

       Before the arbitration took place, Ward and Rapid
Settlements agreed to a third “Transfer Agreement,” dated April
18, 2005. It differed from the second agreement in two material
respects. The lump sum was changed to $23,250, instead of the
$13,250 in the second agreement. The “Preliminary” clause was
revised to read,

       “This Transfer Agreement arises out of the
       settlement of a breach of contract claim by [Rapid
       Settlements] against [Ward]. Consummation of
       this Transfer Agreement is subject to both a
       favorable arbitrator’s award and court
       confirmation of such. The arbitrator and a court
       must approve [Ward]’s sale, assignment, and


       4
       According to Allstate, the discounted present value of
the payments Ward assigned to Rapid Settlements in this second
agreement was $108,610.90.

                               6
       transfer to Rapid Settlements of the Assigned
       Payments before such payments can be
       transferred and the Assignment Price . . . paid to
       [Ward]. The Final Order shall state that both the
       arbitrator and court at least have made all findings
       required by applicable law, and that [Allstate is]
       authorized and directed to pay the Assigned
       Payments to Rapid Settlements, its successors
       and, or assigns. [Ward] and Rapid Settlements
       agree to proceed in good faith to obtain the
       arbitrator’s award and court confirmation of such
       award approving this Transfer Agreement.”

       On April 23, 2005, after the third agreement was reached,
Rapid Settlements notified Allstate of the pending arbitration
and that a hearing was scheduled on May 23, 2005, in Houston,
Texas.

        An arbitrator, Bryan Coleman, entered an award dated
May 23, 2005, which stated, “Rapid and Ward are collectively,
the ‘Parties’ or individually, a ‘Party.’” The arbitrator found
that Rapid Settlements had suffered losses from Ward’s breach
of the second agreement and that he was unable to return the
funds that Rapid Settlements advanced him. The arbitrator also
found that, “Ward breached the December 3, 2004 [second]
transfer agreement with Rapid . . . [and] [i]n satisfaction [of
Ward’s breach], the Parties have agreed to complete a transfer
pursuant to the [Pennsylvania Structured Settlement Protection]
Act under the April 18, 2005 [third] transfer agreement.” The
arbitrator then found that the third, April 18, 2005, agreement
“complies with all statutory requirements of the Act and does

                                7
not contravene any applicable law . . . or the order of any court
or responsible administrative authority.” The findings went on
to declare that “[t]he transfer is in the best interests of Ward.”

       The award concluded with the arbitrator’s order, which
purported to approve “the April 18, 2005 transfer agreement”
and ordered Allstate “to deliver and make payable to” Rapid
Settlements the payments Ward agreed to assign in the third
agreement. The arbitrator further ordered Rapid Settlements to
pay Ward the $23,250 lump sum due under the third contract,
less the $9,937.50 alleged advance and Ward’s $500 share of
arbitration fees. Finally, the parties were ordered to notify
Allstate of the arbitration award.

       A Texas county court confirmed the award in June 2005
and a Notice of Entry of Foreign Judgment was filed in the
Court of Common Pleas of Montgomery County.5

       Allstate refused to comply with the arbitrator’s order.
Instead, Allstate requested that Pennsylvania court approval be
secured for the third agreement and the arbitrator’s award. On
May 12, 2006, Rapid Settlements and Ward filed a petition in
the Court of Common Pleas of Montgomery County for
approval of the third transfer agreement.




       5
       The Texas court judgment was subsequently vacated.
Rapid Settlements’ appeal of that decision is pending.

                                8
      The Common Pleas Court denied the petition on
September 19, 2006, noting that Ward withdrew his request for
approval at the hearing.

      Rapid Settlements subsequently filed a “renewed
demand” in Texas for arbitration against Ward. Allstate notified
Rapid Settlements that it was not a party to any arbitration
between Ward and Rapid Settlements, did not consent to be
bound by, and would not honor, any forthcoming award.

       On November 13, 2006, Allstate filed its complaint in
this action, seeking declaratory and injunctive relief against
Rapid Settlements. Specifically, Allstate sought an injunction
and a declaration that it was not bound to honor the agreements
between Ward and Rapid Settlements, or any arbitration award,
without court approval as contemplated in any applicable state
structured settlement protection act.

        Two days later, the same arbitrator who had entered the
first award against Ward entered an order on Rapid Settlements’
“renewed demand.” The arbitrator found that Ward breached
the third agreement by refusing to cooperate with Rapid
Settlements in the second petition to the Pennsylvania court.

        Rapid Settlements was awarded $11,000 in damages for
the breach. The arbitrator also determined that Ward had
previously assigned one of the future payments he had agreed to
assign Rapid Settlements in the third agreement. Offsetting the
damages, the amount of the previously assigned payment, and
the alleged advances received from the $23,250 Ward was due


                               9
under the third agreement, the arbitrator found that Ward owed
Rapid Settlements $812.28.

         The arbitrator also determined that Allstate’s interests in
the assigned payments “are in the form of a stakeholder” and
that it “will bear no relevant or material burden whatsoever” in
redirecting the payments to Rapid Settlements because that
obligation “already exist[s] under applicable state law and [is]
merely ministerial in nature.” The arbitrator added, “Whether
or not this Arbitrator has jurisdiction over [Allstate] is irrelevant
because this proceeding is the equivalent to an ‘in rem’ action
and the Arbitrator has jurisdiction as in an interpleader over the
monies due by [Allstate] over which the only issue is to whom
[Allstate] will pay same.”

        In May 2007, the District Court granted summary
judgment in favor of Allstate in its suit against Rapid
Settlements. The Court ruled that Allstate could not be bound
to the arbitration awards. The Court also determined that Rapid
Settlements’ attempt to use arbitration and court confirmation of
the awards to cause a transfer of Ward’s interests in the future
payments violated Pennsylvania’s Structured Settlement
Protection Act and that the arbitrator’s purported findings with
respect to Allstate were ultra vires.6


       6
       The District Court specifically stated that the “findings
and orders of the arbitrator [with respect to Allstate] are outside
his powers.” Allstate Settlement Corp. v. Rapid Settlements,
Ltd., No. 06-4989, 2007 WL 1377667, at *5 (E.D. Pa. May 8,
2007). The Court could have used the term “ultra vires,” if it so

                                 10
       Allstate was awarded declaratory and injunctive relief.7
The injunction enjoins Rapid Settlements




desired, to convey the idea that certain acts of the arbitrator were
unauthorized. See Black’s Law Dictionary 1522 (6th ed. 1990)
(defining “Ultra vires” as, inter alia, “[a]n act performed
without authority to act on subject”). The Supreme Court has
acknowledged that an arbitrator’s ultra vires act need not be
recognized. See Marine Transit Corp. v. Dreyfus, 284 U.S. 263,
275-76 (1932) (“[w]e do not conceive it to be open to question
that, where the court has authority under the statute . . . to make
an order for arbitration, the court also has authority to confirm
the award or to set it aside for irregularity, fraud, ultra vires or
other defect”).
       7
         The declaratory judgment provides that, inter alia, (i) the
purported assignment between Rapid Settlements and Ward, the
arbitration awards, and the Texas judgment are unenforceable
against Allstate; (ii) Rapid Settlements must comply with any
applicable state structured settlement protection act in
connection with any transfer of structured settlement payments
involving Allstate; (iii) Allstate is not obligated to make any
payments to Rapid Settlements without court approval pursuant
to the applicable state structured settlement protection act; and
(iv) Allstate is not required to cooperate with Rapid Settlements
except as required in a contract with the recipient of structured
settlement payments or as required in an applicable state
structured settlement protection act.

                                11
       “from bringing or pursuing any arbitration
       between itself and any Allstate annuitant, if that
       arbitration, directly or indirectly, effects a transfer
       of structured settlement payment rights owed to
       an Allstate annuitant or if that arbitration compels
       Allstate to make payments to Rapid with respect
       to such Allstate annuitants unless the applicable
       state court has approved the transfer pursuant to
       the applicable state structured settlement
       protection act.”

                                 II.

       Rapid Settlements argues that Pennsylvania’s Structured
Settlement Protection Act does not apply because the arbitrator’s
award did not order a “transfer” as that term is defined in the
Act.8 Rapid Settlements also contends that the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, preempts the state statute.
Moreover, Rapid Settlements argues that Allstate is bound by
the results of the arbitrations because its interests in the
proceedings were aligned with Ward and it did not follow the
FAA’s procedure to challenge the award. Finally, Rapid
Settlements contends that the injunctive relief ordered by the
District Court was impermissibly broad.



       8
        The Act defines a “transfer” as “[a]ny direct or indirect
sale, assignment, pledge, hypothecation or other form of
alienation, redirection or encumbrance made by a payee for
consideration.” 40 P.S. § 4002.

                                 12
        We review an order granting summary judgment de novo,
applying the same standard the District Court applied. Saldana
v. Kmart Corp., 260 F.3d 228, 231 (3d Cir. 2001). We will
affirm if, viewing the facts in the light most favorable to the
non-movant and drawing all reasonable inferences in its favor,
there is no genuine issue of material fact and the movant is
entitled to judgment as a matter of law. Id. at 231-32; Fed. R.
Civ. P. 56(c).

                              III.

        Rapid Settlements’ contention that Allstate is bound to
the arbitrator’s awards is the crucial issue in this appeal.
“Arbitration is fundamentally a creature of contract,” Kaplan v.
First Options of Chicago, Inc., 19 F.3d 1503, 1512 (3d Cir.
1994), aff’d, 514 U.S. 938 (1995), and an arbitrator’s authority
is derived from an agreement to arbitrate. Id. Allstate can be
subject to the award here only if it can be bound to Ward and
Rapid Settlements’ commitment to arbitration.

        Whether the arbitrator’s award binds Allstate is a
question that the court must decide. See First Options of
Chicago, Inc. v. Kaplan, 514 U.S. 938, 942-43 (1995) (a
disagreement over whether parties agreed to arbitrate a
particular dispute is an issue that the court should decide
independently unless the parties have agreed to submit the issue
to arbitration); see also, Green Tree Fin. Corp. v. Bazzle, 539
U.S. 444, 452 (2003) (plurality opinion) (a question about an
arbitration clause’s applicability to a dispute is a “gateway
matter” reserved for a court, and not an arbitrator, to decide in
the absence of “clear and unmistakable” evidence to the contrary

                               13
(quoting AT&T Technologies, Inc. v. Communication Workers,
475 U.S. 643, 649 (1986))).

         We apply state law in making this determination. See
First Options, 514 U.S. at 944 (“[w]hen deciding whether the
parties agreed to arbitrate a certain matter[,] . . . courts generally
. . . apply ordinary state-law principles that govern the formation
of contracts”); see also Trippe Mfg. Co. v. Niles Audio Corp.,
401 F.3d 529, 532 (3d Cir. 2005) (courts “refer to principles of
applicable state law when determining the existence and scope
of an agreement to arbitrate”).

       Ward and Allstate’s relationship with respect to the
structured settlement payments arises from the qualified
assignment between them, which provides that Pennsylvania law
governs its interpretation. “Pennsylvania courts will uphold
choice-of-law provisions in contracts to the extent that the
transaction bears a reasonable relation to the chosen forum.”
Gay v. CreditInform, 511 F.3d 369, 390 (3d Cir. 2007) (quoting
Churchill Corp. v. Third Century, Inc., 578 A.2d 532, 537 (Pa.
Super. Ct. 1990)). The qualified assignment obviously bears a
reasonable relation to Pennsylvania because it involved a
Pennsylvania resident and the City of Philadelphia.
Accordingly, we look to that law to determine whether Ward
and Allstate have an identity of interests in the arbitration
between Ward and Rapid Settlements.

       Allstate was not a party to any agreement between Ward
and Rapid Settlements, but we have recognized “five theories
for binding nonsignatories to arbitration agreements:
(1) incorporation by reference, (2) assumption, (3) agency,

                                 14
(4) veil-piercing/alter ego, and (5) estoppel.” Trippe Mfg., 401
F.3d at 532. Rapid Settlements has not demonstrated that any of
those concepts are applicable here under Pennsylvania law. The
two cases cited for support are inapt. See United States ex rel.
Skip Kirchdorfer, Inc. v. M.J. Kelley Corp., 995 F.2d 656 (6th
Cir. 1993); Isidor Paiewonsky Assocs. v. Sharp Props., Inc., 998
F.2d 145 (3d Cir. 1993).

        Kirchdorfer applied Ohio law and held that because of an
“unusually close relationship” between the general contractor
and its sureties, they were bound by an arbitrator’s finding in
favor of a subcontractor. 995 F.2d at 657, 661. In Paiewonsky,
an award was issued against a head tenant in an arbitration with
the owner of the property. 998 F.2d at 148. We held that the
award could be enforced against a subtenant because under
Virgin Islands’ landlord-tenant law “a subtenant’s interest in
real property . . . is strictly derivative of that of the head tenant,”
id. at 154, and therefore the subtenant’s interests in the
arbitration were “directly related, if not in fact congruent” to the
head tenant’s. Id. at 155. Ward and Allstate do not share such
an identity of interests in the arbitration proceedings here.

        Pennsylvania’s Structured Settlement Protection Act is a
legislative recognition of the disparate interests of the obligor
and recipient of settlement payments. The Act provides that “no
structured settlement obligor or annuity issuer shall be required
to make any payment to any transferee of structured settlement
payment rights” without court approval. 40 P.S. § 4003(a).

       This restriction protects the oft vulnerable beneficiaries
of structured settlements, but also offers some protection to

                                  15
payment obligors and annuity issuers from the sometimes
unscrupulous behavior of factoring companies and recipients.
Here, the Act protected Allstate from competing claims for
Ward’s future installments on the two occasions where he
assigned his rights to the same payments to different factors.

       Allstate was aptly described by the arbitrator as being
akin to a stakeholder. As such, it did not have concerns in
common with Ward and Rapid Settlements in the disputes
between those two.

        We conclude that there is not such an identity of interests
between Allstate and Ward in the outcome of the arbitration that
justifies binding Allstate to the award. The District Court
correctly concluded that the arbitrator lacked the power to issue
orders binding Allstate.

        Once it is established that Allstate cannot be bound to the
arbitration, Rapid Settlements’ preemption argument dissipates.
Allstate and Rapid Settlements never agreed to arbitrate, either
in fact or through operation of law. Here, Pennsylvania law
prevents the enforcement of the arbitrator’s ultra vires findings
and orders with respect to Allstate.9 FAA preemption is not


       9
        A finding of an arbitrator that does not emanate from an
agreement to arbitrate is ultra vires. See Kaplan v. First Options
of Chicago, Inc., 19 F.3d 1503, 1512 (3d Cir. 1994), aff’d, 514
U.S. 938 (1995) (“arbitrators derive their authority to resolve
disputes only because the parties have agreed in advance to
submit such grievances to arbitration” (quoting AT&T

                                16
implicated. See Great W. Mortgage Corp. v. Peacock, 110 F.3d
222, 231 (3d Cir. 1997) (“in the absence of a state law which
discourages the enforcement of arbitration agreements, no
question of preemption . . . is presented”); see also Volt Info.
Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489
U.S. 468, 478 (1989) (“the FAA pre-empts state laws which
‘require a judicial forum for the resolution of claims which the
contracting parties agreed to resolve by arbitration’” (quoting
Southland Corp. v. Keating, 465 U.S. 1, 10 (1984))); cf. Perry
v. Thomas, 482 U.S. 483, 491 (1987) (a state law “in
unmistakable conflict” with the FAA will be preempted).

       Accordingly, we will affirm the District Court’s order
granting summary judgment to Allstate.10



Technologies, Inc. v. Communication Workers, 475 U.S. 643,
648-49 (1986))).
       10
         We need not address Rapid Settlements’ argument that
Pennsylvania’s Structured Settlement Protection Act does not
apply to the awards that resulted from its arbitration with Ward.
We note, however, that some courts have addressed similar
arbitration awards obtained by Rapid Settlements in similar
circumstances and found that the awards did constitute
“transfers” under similar structured settlement protection acts.
See, e.g., Allstate Life Ins. Co. v. Rapid Settlements, Ltd., No.
Civ.A.3:06CV00629DPJ, 2007 WL 2745806, at *4 (S.D. Miss.
Sept. 20, 2007) (an arbitration award obtained pursuant to the
same scheme Rapid Settlements attempted to perpetrate in this
case was a “transfer” under Mississippi’s Structured Settlement

                               17
                                IV.

        Rapid Settlements’ final contention is that the injunctive
relief granted by the District Court was impermissibly broad.
The injunction prohibited Rapid Settlements

       “from bringing or pursuing any arbitration
       between itself and any Allstate annuitant, if that
       arbitration, directly or indirectly, effects a transfer
       of structured settlement payment rights owed to
       an Allstate annuitant or if that arbitration compels
       Allstate to make payments to Rapid with respect
       to such Allstate annuitants unless the applicable
       state court has approved the transfer pursuant to
       the applicable state structured settlement
       protection act.”

       We review the terms of an injunction for abuse of
discretion. Gen. Instrument Corp. of Del. v. Nu-Tek Elecs. &
Mfg., Inc., 197 F.3d 83, 89 (3d Cir. 1999). An injunction is an


Protection Act).

       Rapid Settlements also argues that the District Court
violated the federal full faith and credit statute, 28 U.S.C.
§ 1738, when it refused to give the judgment of the Texas court
enforcing the first arbitration award the same effect it would
receive in Texas. The Texas court has vacated its judgment.
Rapid Settlements’ full faith and credit argument is therefore
moot.

                                 18
equitable remedy which can be granted or withheld at the
District Court’s discretion and is reviewed with deference. Id.
at 90.

        The District Court did not abuse its discretion here. We
are one of the many courts to face Rapid Settlements’
transparent attempts to use this arbitration scheme to evade the
legislatures’ intentions to protect the recipients of structured
settlement payments.11 Rapid Settlements has pursued many of
the same arguments it has presented to this Court in those cases.
Moreover, this appeal is not the only instance in which Rapid
Settlements has pursued its scheme with an individual who
receives structured settlement payments from Allstate. Allstate
Life Ins. C o. v. R apid Settlements, Ltd., N o.
Civ.A.3:06CV00629DPJ, 2007 WL 2745806 (S.D. Miss.
Sept. 20, 2007). Given Rapid Settlements’ history of attempting


       11
        See, e.g., Symetra Life Ins. Co. v. Rapid Settlements,
Ltd., No. H-05-3167, 2008 WL 901584 (S.D. Tex. Mar. 31,
2008); Allstate Life, No. CIV.A.3:06CV00629DPJ, 2007 WL
2745806; Fid. & Guar. Life Ins. Co. v. Harrod, No. CCB-05-
2732, 2008 WL 2246518 (D. Md. Apr. 15, 2008); R & Q
Reinsurance Co. v. Rapid Settlements, Ltd., No. 06-14329-CIV,
2007 WL 2330899 (S.D. Fla. Aug. 13, 2007); Transamerica
Occidental Life Ins. Co. v. Rapid Settlements, Ltd., No. 01-07-
00137-CV, 2008 WL 5263265 (Tex. App. Dec. 18, 2008);
Rapid Settlements, Ltd. v. SSC Settlements, LLC, 251 S.W.3d
129 (Tex. App. 2008); In re Rapid Settlements, Ltd., No. 14-06-
00698-CV, 2007 WL 925698 (Tex. App. Mar. 29, 2007); In re
Rapid Settlements, Ltd., 202 S.W.3d 456 (Tex. App. 2006).

                               19
to circumvent state structured settlement protection acts and
bind settlement obligors and annuity issuers to arbitrations in
which they have not so consented,12 the District Court was well
within its discretion to enjoin Rapid from further use of its
scheme to plague Allstate.

                               V.

        Allstate is not subject to the awards issued in the
arbitrations between Rapid Settlements and Ward. The relief
ordered by the District Court was well within its discretion.
Accordingly, we will affirm the order of the District Court.




       12
         We note another court’s factual findings with respect to
the arbitration tactics of Rapid Settlements. In Symetra Life,
No. H-05-3167, 2008 WL 901584, at *11, the Court found that
Rapid Settlements has a practice of entering into proposed
transfer agreements with recipients of structured settlement
payments that contain the arbitration clause present here. Rapid
Settlements files a demand for arbitration when a state court
does not approve the proposed transfer agreement. Id. Those
arbitrations usually occur in Houston with the same arbitrator
presiding at each proceeding. Id. The arbitrator typically issues
an identical award in each proceeding, an order purporting to
approve the transfer agreement and requiring the annuity issuer
to send Rapid Settlements the payments it would have received
had the transfer agreement been approved. Id.

                               20